DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation of “the cartridge”, which the Examiner understands to be the fragrance cartridge from claim 1, of which claim 3 depends from.  Appropriate correction is required.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  
The at least one knife element on an interior thereof near the one end operable to slit the fragrance cartridge open along the length of the cartridge as the cartridge is inserted into the housing
Openable and closable cap
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered, per MPEP 608.04(a), as the Examiner will hold the Applicant accountable for matter not present in the Specification, Claims, or Drawings on the Application filing date.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The Examiner respectfully points to the MPEP 608.01(i) and 37 C.F.R. 1.75 which states “The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See 1.58(a)). Further, the MPEP 608.01(o) states “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion (emphasis added; the Summary of the Invention is not, in fact, the Descriptive portion) of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP 2111.01 and 2173.05(a)”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tobin (US 5,431,859), in view of Prax (US 2014/0150658).

Regarding claim 1, Tobin (US 5,431,859) shows an HVAC air freshener comprising: 
a cylindrical housing (12/13, Fig. 2) having at least one opening (18, Fig. 2) in the wall of the housing along the length of the housing, the housing adapted to be inserted through an opening (15, Fig. 2) in a planar portion of an HVAC plenum (14, Fig. 2) or ductwork (Fig. 2), and a fragrance cartridge (Col. 1, Lines 34-36) inserted into the housing (Col. 2, Lines 35-40 – the fragrance cartridge, or an air freshening material, can be inserted into element 22, which is located in the housing 11), whereby fragrance from the fragrance cartridge escapes from the cartridge through the housing opening and into the plenum or ductwork (Fig. 2, Col. 1, Lines 35-38/Col. 2, Lines 45-48 -  as seen in the open configuration of Figure 2, air flows into the baffles 21, making the register or grille associated, with the baffles a return type register, meaning the plenum or ductwork is downstream of the device 10, as air flows into the baffles 21).
	However, Tobin lacks showing a magnetic ring encircling and attached to the housing near one end of the housing and adapted to magnetically attach to an exterior planar surface of the plenum or ductwork.
	Prax (US 2014/0150658), a component in a HVAC system, is in the same field of endeavor as Tobin which is a component in an HVAC system.
Prax teaches a magnetic ring (14, ¶0060, Lines 6-9 – element 14 is a ring, comprised of other smaller magnets 48, therefore the ring 14 is magnetic) encircling and attached to the housing (Fig. 1 – the housing comprises of the elements depicted in Fig. 1) near one end of the housing (Fig. 1) and adapted to magnetically attach to an exterior planar surface of the plenum or ductwork (40, ¶0060, Lines 6-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tobin to incorporate the teachings of Prax to provide a magnetic ring encircling and attached to the housing near one end of the housing and adapted to magnetically attach to an exterior planar surface of the plenum or ductwork, which would provide a magnetic ring which can be modified with single or double sided magnets to adhere the surfaces together with more or less strength (¶0036). 

Regarding claim 7, Tobin shows wherein the housing includes at least one knife element (Fig. 2 – The Specifications dated 06/08/2020 states in ¶0006, Lines 8-11 a single recitation of a knife element that reads exactly like the above claim language, without showing the knife element within the Figures or giving such a knife element a numerical identifier specifically under the Descriptive Portion of the Specifications, per 608.01(i) & 608.01(o); as the Applicant has shown any sort of knife element in the disclosure, as does Tobin show the housing includes at least one knife element) on an interior thereof near the one end operable to slit the fragrance cartridge open along the length of the cartridge as the cartridge is inserted into the housing (The Specifications dated 06/08/2020 states in ¶0006, Lines 8-11 a single recitation of a knife element that reads exactly like the above claim language, without showing the knife element within the Figures or giving such a knife element a numerical identifier specifically under the Descriptive Portion of the Specifications, per 608.01(i) & 608.01(o); as the Applicant has shown any sort of knife element in the disclosure, as does Tobin show the housing includes at least one knife element on an interior thereof near the one end operable to slit the fragrance cartridge open along the length of the cartridge as the cartridge is inserted into the housing; see Drawing Objection above).  

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tobin (US 5,431,859), in view of Prax (US 2014/0150658), in further view of Pedrotti et al (US 7,341,698), hereinafter referred to as Pedrotti.

Regarding claim 2, Tobin shows elements of the claimed invention as stated above including the cartridge.
However, the combination of Tobin & Prax lacks showing wherein the cartridge contains absorbent material pre-wetted with fragrance liquid.  
Pedrotti (US 7,341,698), a scented cartridge to deodorize the air, is in the same field of endeavor as Tobin which is a scented cartridge to deodorize the air.
Pedrotti teaches wherein the cartridge contains absorbent material (190, Fig. 3) pre-wetted with fragrance liquid (Col. 2, Lines 56-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tobin & Prax to incorporate the teachings of Pedrotti to provide wherein the cartridge contains absorbent material pre-wetted with fragrance liquid, which would provide an electrical evaporator that produces a beneficial distribution of the chemical active within a surrounding environment (Col. 1, Lines 38-40).

Regarding claim 3, the combination of Tobin & Prax shows elements of the claimed invention as stated above in claim 1 except wherein the cartridge includes a reservoir of fragrance liquid on one end and a wick extending from the reservoir which wicks fragrance liquid from the reservoir along the length of the wick.  
Pedrotti teaches wherein the cartridge (Fig. 3, 120/130/190/200/210) includes a reservoir of fragrance liquid (120, Fig. 3) on one end (Fig. 3) and a wick (190, Fig. 3) extending from the reservoir which wicks fragrance liquid from the reservoir along the length of the wick (Col. 3, Lines 11-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tobin & Prax to incorporate the teachings of Pedrotti to provide wherein the cartridge includes a reservoir of fragrance liquid on one end and a wick extending from the reservoir which wicks fragrance liquid from the reservoir along the length of the wick, which would provide an electrical evaporator that produces a beneficial distribution of the chemical active within a surrounding environment (Col. 1, Lines 38-40).

Regarding claim 5, the combination of Tobin & Prax shows elements of the claimed invention as stated above in claim 1 except wherein the one end of the housing and the fragrance cartridge are matingly threaded whereby the fragrance cartridge can be threaded into the housing.  
Pedrotti teaches wherein the one end of the housing (100, Fig. 3) and the fragrance cartridge (Fig. 3, 120/130/190/200/210) are matingly threaded (Col. 3, Lines 6-8) whereby the fragrance cartridge can be threaded into the housing (Col. 3, Lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tobin & Prax to incorporate the teachings of Pedrotti to provide wherein the one end of the housing and the fragrance cartridge are matingly threaded whereby the fragrance cartridge can be threaded into the housing, which would provide an electrical evaporator that produces a beneficial distribution of the chemical active within a surrounding environment (Col. 1, Lines 38-40).

Regarding claim 6, the combination of Tobin & Prax shows elements of the claimed invention as stated above in claim 1 except wherein the fragrance cartridge includes at least one opening along the length of the cartridge whereby fragrance escapes from the cartridge.  
Pedrotti teaches wherein the fragrance cartridge includes at least one opening (Fig. 3 – the fragrance cartridge contains at least one opening where the wick extends along the length of the cartridge, with the wick being where the fragrance escapes from the cartridge) along the length of the cartridge whereby fragrance escapes from the cartridge (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tobin & Prax to incorporate the teachings of Pedrotti to provide wherein the fragrance cartridge includes at least one opening along the length of the cartridge whereby fragrance escapes from the cartridge, which would provide an electrical evaporator that produces a beneficial distribution of the chemical active within a surrounding environment (Col. 1, Lines 38-40).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin (US 5,431,859), in view of Prax (US 2014/0150658), in further view of Mironov et al (US 2018/0295881).

Regarding claim 4, the combination of Tobin & Prax shows elements of the claimed invention as stated above in claim 1 except wherein the housing includes an openable and closable cap on the one end.  
Mironov (US 2018/0295881), a device for a scent cartridge, is in the same field of endeavor as Tobin which is a device for a scent cartridge. 
Mironov teaches wherein the housing (10, Fig. 1C/1D) includes an openable and closable cap (12, Fig. 1C/1D) on the one end (Fig. 1C/1D – as the Applicant has shown an openable and closable cap, as does Mironov show; see Drawing Objection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tobin & Prax to incorporate the teachings of Mironov to provide wherein the housing includes an openable and closable cap on the one end, which would provide a device with an openable and closable cap to facilitate the insertion of the cartridge, all of which contributes to an inexpensive assembly (¶0110, Lines 6-13/¶0005).

Claims 8 & 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tobin (US 5,431,859), in view of Prax (US 2014/0150658), in further view of Pedrotti et al (US 7,341,698), hereinafter referred to as Pedrotti.

Regarding claim 8, Tobin (US 5,431,859) shows an HVAC air freshener comprising: 
an elongated outer housing (12/13, Fig. 2) having at least one opening (17/18, Fig. 2) in a wall (Fig. 3) of the outer housing along a length of the outer housing (Fig. 2), the outer housing adapted to be inserted through an opening (15, Fig. 2) in a planar portion of an HVAC plenum (14, Fig. 2, Col. 2, Lines 45-48  -  as seen in the open configuration of Figure 2, air flows into the baffles 21, making the register or grille associated, with the baffles a return type register, meaning the plenum or ductwork is downstream of the plenum 14 of the device 10, as air flows into the baffles 21) or ductwork, and an elongated inner housing (22, Fig. 2) removably inserted into the outer housing (Col. 2, Lines 30-32 – the elongated inner housing 22 is removably inserted into element 11, of which comprises the elongated outer housing 12/13), the inner housing having at least one opening (23, Fig. 3) in a wall of the inner housing along a length of the inner housing (Fig. 3), the inner housing having an area for fragrance material (Col. 2, Lines 25-27), whereby fragrance from the fragrance material escapes from the inner housing through the opening in the inner housing (23, Fig. 3) and into the outer housing (12/13, Fig. 2), and escapes from the outer housing through the opening 17 in the outer housing (Fig. 2) and into the plenum (14, Fig. 2, Col. 1, Lines 35-38) or ductwork.  
However, Tobin lacks showing a magnet at least partially surrounding and attached to the outer housing near one end of the outer housing and adapted to magnetically attach to an exterior planar surface of the plenum or ductwork.
	Prax (US 2014/0150658), a component in a HVAC system, is in the same field of endeavor as Tobin which is a component in an HVAC system.
Prax teaches a magnet (14, Fig. 1) at least partially surrounding and attached to the outer housing (Fig. 1 – the housing comprises of the elements depicted in Fig. 1) near one end of the outer housing (Fig. 1) and adapted to magnetically attach to an exterior planar surface of the plenum or ductwork (40, ¶0060, Lines 6-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tobin to incorporate the teachings of Prax to provide a magnet at least partially surrounding and attached to the outer housing near one end of the outer housing and adapted to magnetically attach to an exterior planar surface of the plenum or ductwork, which would provide a magnetic ring which can be modified with single or double sided magnets to adhere the surfaces together with more or less strength (¶0036). 
However, the combination of Tobin & Prax lacks showing the inner housing having a reservoir of fragrance liquid on one end and a wick extending from the reservoir towards the other end of the inner housing which wicks fragrance liquid from the reservoir along a length of the wick. 
Pedrotti (US 7,341,698), a scented cartridge to deodorize the air, is in the same field of endeavor as Tobin which is a scented cartridge to deodorize the air.
Pedrotti teaches the inner housing (180, Fig. 3 –  180, Fig. 3, Col. 3, Lines 6-10 – the evaporator housing comprises of elements 150, 180, & 220, of which 180 is the inner housing) having a reservoir (120, Fig. 3) of fragrance liquid (Col. 2, Lines 56-59) on one end (Fig. 3) and a wick (190, Fig. 3) extending from the reservoir towards the other end of the inner housing (Fig. 3/6) which wicks fragrance liquid from the reservoir along a length of the wick (Col. 3, Lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tobin & Prax to incorporate the teachings of Pedrotti to provide the inner housing having a reservoir of fragrance liquid on one end and a wick extending from the reservoir towards the other end of the inner housing which wicks fragrance liquid from the reservoir along a length of the wick, which would provide an electrical evaporator that produces a beneficial distribution of the chemical active within a surrounding environment (Col. 1, Lines 38-40).

Regarding claim 10, Tobin shows elements of the claimed invention as stated above in claim 8 including wherein the inner housing (22, Fig. 2) is cylindrical (Fig. 2).  
	However, the combination of Tobin & Prax lacks showing wherein the inner housing has an internally threaded collar on the one end and the reservoir has a matingly externally threaded collar on an end thereof, whereby the reservoir is threaded onto the inner housing.
	Pedrotti teaches wherein the inner housing (180, Fig. 3, Col. 3, Lines 6-10 – the evaporator housing comprises of elements 150, 180, & 220, of which the neck portion of the reservoir may be designed to snap or screw into the evaporator housing, which inner housing 180 directly engages with the reservoir 120, in a screwing type manner) has an internally threaded collar (Col. 3, Lines 6-10) on the one end (Fig. 3) and the reservoir has a matingly externally threaded collar (200, Fig. 3) on an end thereof (Fig. 3), whereby the reservoir is threaded onto the inner housing (Col. 3, Lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tobin & Prax to incorporate the teachings of Pedrotti to provide wherein the inner housing has an internally threaded collar on the one end and the reservoir has a matingly externally threaded collar on an end thereof, whereby the reservoir is threaded onto the inner housing, which would provide an electrical evaporator that produces a beneficial distribution of the chemical active within a surrounding environment (Col. 1, Lines 38-40).

Regarding claim 11, Tobin shows the amount of fragrance released from the outer housing into the plenum or ductwork can be adjusted (Col. 2, Lines 35-45) by rotating the inner housing relative to the outer housing (Col. 2, Lines 35-45) so as to partially or completely align the at least one opening (23, Fig. 2) in the inner housing with the at least one opening (17, Fig. 2) in the outer housing (Fig. 2).  

Regarding claim 12, Tobin shows wherein the at least one opening (23, Fig. 2) in the inner housing is a plurality of openings (23, Fig. 2, Col. 2, Lines 35-36) and the at least one opening in the outer housing is a plurality of openings (17/18, Fig. 2).  

Regarding claim 13, Tobin shows wherein the inner housing plurality of openings include at least one inlet opening and at least one outlet opening (Fig. 2, Col. 2, Lines 35-37 – the plurality of openings 23 comprise of at least one inlet opening 23, that aligns with the at least one inlet opening 18 of the outer housing, and at least one outlet opening 23 that aligns with the at least one outlet opening 17 of the outer housing), and wherein the outer housing plurality of openings include at least one inlet opening (18, Fig. 2) and at least one outlet opening (17, Fig. 2).  

Allowable Subject Matter

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 14 is allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                       

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762